Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.   Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10411940 or  claims of Patent number 10911291, or claims of U.S. Patent No. 11133971, or claims of U.S. Patent No. 1085626, or claims of U.S. Patent No. 11133967. 

  For claims 21-38 , the  claims of U.S. Patent No. 10411940 or  claims of Patent number 10911291, or claims of U.S. Patent No. 11133971, or claims of U.S. Patent No. 1085626, or claims of U.S. Patent No. 11133967 disclose all the subject matter of the claimed invention with the exception of wherein first subcarriers for the PBCH are higher in frequency than second subcarriers for the SSS in the OFDM symbol, and wherein third subcarriers for the PBCH are lower in frequency than the second subcarriers for the SSS in the OFDM symbol in a communications network. However, wherein first subcarriers for the PBCH are higher in frequency than second subcarriers for the SSS in the OFDM symbol, and wherein third subcarriers for the PBCH are lower in frequency than the second subcarriers for the SSS in the OFDM symbol are well-known in the art. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the inventio to use wherein first subcarriers for the PBCH are higher in frequency than second subcarriers for the SSS in the OFDM symbol, and wherein third subcarriers for the PBCH are lower in frequency than the second subcarriers for the SSS in the OFDM symbol as well-known in the art in the claims of the patents for using certain frequency in the network. 

4. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.   Claims 21-24,25-31, 33-38 are  rejected under 35 U.S.C. 103 as being unpatentable over Si et al. (2018/0248642).
    For claims 21-23, 26-30 and 33-35 , Si et al. (2018/0248642) discloses a system comprising Si teaches method of transmitting/receiving (figs. 2 and 3) demodulation reference signals (DMRSs) for a PBCH (Physical Broadcast Channel) signal in a wireless communication system, the method comprising: mapping a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) to resource elements on a first group of OFDM (Orthogonal Frequency Divisional Multiplex) symbols within a synchronization signal (SS) block, wherein the first group of OFDM symbols includes two OFDM symbols (figs. 13,18 and 19, U [0165]); mapping the PBCFI signal to resource elements on a second group of OFDM symbols within the SS block, wherein the second group of OFDM symbols comprises two OFDM symbols on which neither the PSS nor the SSS is mapped, with the two OFDM symbols spaced apart by at least one OFDM symbol in a time domain(figs. 18 and 19); mapping the DMRSs for the PBCFI signal to the resource elements on the second group of OFDM symbols within the SS block, wherein the DMRSs on each of the two OFDM symbols in the second group of OFDM symbols are mapped on identical subcarriers that are spaced apart by N subcarriers in a frequency domain, where N is an integer between 1 and 5, transmitting the SS block to a receiving device (e.g.,1802b of fig. 18,1901a-1901c, 1902b and 1902c of fig. 19, H [0225], the NR-DMRS REs are inserted in the NR-PBCH
symbols with same subcarrier positions in adjacent NR-PBCH symbols, U [0226], H [0233] and H [0235], 1701a-1701f and 1702c of fig. 17 .

For claims 21-24,26-31, and 33-38, Si et al. disclose all the subject matter of the claimed invention with the exception of wherein first subcarriers for the PBCH are higher in frequency than second subcarriers for the SSS in the OFDM symbol, and wherein third subcarriers for the PBCH are lower in frequency than the second subcarriers for the SSS in the OFDM symbol in a communications network. However, wherein first subcarriers for the PBCH are higher in frequency than second subcarriers for the SSS in the OFDM symbol, and wherein third subcarriers for the PBCH are lower in frequency than the second subcarriers for the SSS in the OFDM symbol are well-known in the art. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the inventio to use wherein first subcarriers for the PBCH are higher in frequency than second subcarriers for the SSS in the OFDM symbol, and wherein third subcarriers for the PBCH are lower in frequency than the second subcarriers for the SSS in the OFDM symbol as well-known in the art in the communication network of Si et al.  for purpose of using certain frequency in the network. 

7.   Claims 25 and 32 are  rejected under 35 U.S.C. 103 as being unpatentable over Si et al. in view of You et al. (2017/0171842).

For claims 25 and 32, Si et al. discloses all the subject matter of the claimed invention with the exception of DMRs in the communications network. You et al. from the same or similar fields of endeavor teach a provision of DMRs ( See claim 6}. Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use the DMs as taught by Love et al. in the communications network of Si et al. for the purpose of using the reference signals for synchronizing the network.

8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lei et al. (2022/0256315) is cited to show a system which is considered pertinent to the claimed invention.

9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476